 1   Joanne Thomas Blackburn                                THE HONORABLE THOMAS S. ZILLY
     GORDON THOMAS HONEYWELL LLP
 2   600 University, Suite 2100
     Seattle, WA 98101
 3   PH: 206-676-7540
     Attorneys for Defendants Morrison
 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
10                                             AT SEATTLE
11
     ECONOMY PREMIER ASSURANCE COMPANY,
12   an Illinois corporation,                          NO. 2:19-cv-00006-TSZ

13                      Plaintiff,                     STIPULATED MOTION AND ORDER FOR
                                                       WITHDRAWAL AND SUBSTITUTION OF
14   vs.                                               COUNSEL FOR DEFENDANT TEK-LINE
                                                       CONSTRUCTION, INC.
15
     TEK-LINE CONSTRUCTION, INC., IAN EDENS,
16   TED WATSON, SCOTT M. MORRISON and
     CAROL MORRISON, husband and wife,
17
                        Defendants.
18
                                              STIPULATION
19

20
             Pursuant to LCR 83.2(b), the parties to this action, by and through their

21   undersigned counsel of record, hereby stipulate to the withdrawal and substitution of

22   counsel for Defendant, Tek-Line Construction, Inc. Effective upon entry of the subjoined
23   Order, Gordon Thomas Honeywell and Joanne T. Blackburn will be deemed to have
24
     withdrawn and Miller Nash Graham & Dunn, LLP and Seth H. Row shall be substituted as
25
     counsel of record for Defendant Tek-Line Construction, Inc.
26
     STIPULATED MOTION AND ORDER FOR WITHDRAWAL
     AND SUBSTITUTION OF COUNSEL FOR DEFENDANT
     TEK-LINE CONSTRUCTION, INC. - 1 of 2
                                                                            LAW OFFICES
     (2:19-cv-00006-TSZ)
     [4848-0740-6729]                                          GORDON THOMAS HONEYWELL LLP
                                                                          ONE UNION SQUARE
                                                                      600 UNIVERSITY, SUITE 2100
                                                                  SEATTLE, WASHINGTON 98101-4185
                                                              (206) 676-7500 - FACSIMILE (206) 676-7575
 1           Upon entry of the subjoined Order, all future pleadings and papers directed to

 2   Defendant, Tek-Line Construction, Inc., shall be served on Miller Nash Graham & Dunn
 3   LLP and Seth H. Row as substitute counsel at the following address:
 4
             Seth H. Row
 5           Miller Nash Graham & Dunn LLP
             111 SW Fifth Avenue, Suite 3400
 6           Portland, Oregon 97204
             Telephone: (503)224-5858
 7           Email: seth.row@millernash.com
 8
             DATED this 12th day of March, 2019.
 9
     GORDON THOMAS HONEYWELL LLP                       MILLER NASH GRAHAM & DUNN LLP
10

11   By: s/Joanne T. Blackburn                         By: s/Seth H. Row
     Joanne T. Blackburn, WSBA 21541                   Seth H. Row, WSBA No. 32905
12
     Withdrawing Attorneys for Defendant,              Substituting Attorneys for Defendant
13   Tek-Line Construction, Inc.                       Tek-Line Construction, Inc.

14   PAINE HAMBLEN LLP

15
     By: s/John C. Riseborough
16
     John C. Riseborough, WSBA No. 7740
17
     Attorneys for Plaintiff

18                                             ORDER

19               IT IS SO ORDERED.
20               DATED this 13th day of March, 2019.
21

22                                                     A
                                                       Thomas S. Zilly
23
                                                       United States District Judge
24

25

26
     STIPULATED MOTION AND ORDER FOR WITHDRAWAL
     AND SUBSTITUTION OF COUNSEL FOR DEFENDANT
     TEK-LINE CONSTRUCTION, INC. - 2 of 2
                                                                            LAW OFFICES
     (2:19-cv-00006-TSZ)
     [4848-0740-6729]                                          GORDON THOMAS HONEYWELL LLP
                                                                          ONE UNION SQUARE
                                                                      600 UNIVERSITY, SUITE 2100
                                                                  SEATTLE, WASHINGTON 98101-4185
                                                              (206) 676-7500 - FACSIMILE (206) 676-7575
